DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/27/2020 was filed before a first Action on the Merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Interpretation
In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility. See MPEP 2103(c).  

Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
The following limitations include intended use limitations: 
Claim 1:
a signage housing formed to be placeable at a retail space
a card reader mounted on the signage housing and configured to read card information from a prepaid card presented by a user at the retail space
control the touch panel display to display a user-interactive retail space map including one or more map elements corresponding to at least a part of the one or more affiliated stores, in an emphasized display manner with respect to one or more map elements corresponding to one or more non-affiliated stores in the retail space
Claim 2:
the controller is further configured to control … to transmit the card information to a server and then receive the map image data from the server
Claim 3:
controller is further configured to control the touch panel display to display balance information …
Claim 5:
control the touch panel display to display promotion information…
Claim 6:
detect a user touch operation … to select one of the one or more affiliated stores
wherein the promotion data indicates one or more kinds of promoted merchandise associated with the selected one of the one or more affiliated stores
Claim 7:
controller is further configured to display the promotion information in a display element overlaid on the user-interactive retail space map
Claim 11:
a signage housing formed to be placeable at a retail space
a card reader mounted on the signage housing and configured to read card information from a prepaid card presented by a user at the retail space
control the touch panel display to display a user-interactive retail space map …
Claim 12:
the controller is further configured to control the communication interface to transmit the first and second card information…
Claim 13:
the controller is configured to control the touch panel display to display balance information …
Claim 15:
control the touch panel display to display promotion information corresponding to the promotion data
Claim 16:
detect a user touch operation … to select one of the one or more affiliated stores
wherein the promotion data indicates one or more kinds of promoted merchandise associated with the selected one of the one or more affiliated stores
Claim 17:
controller is further configured to display the promotion information in a display element overlaid on the user-interactive retail space map

Not Positively Recited
The following limitations are not positively recited and, therefore, do not differentiate the claims from the prior art: 
Claim 4:
a balance of the prepaid card is obtainable from the card information read by the card reader
the at least a part of the one or more affiliated stores is a part of the one or more affiliated stores that are affiliated with the prepaid card, each of the part of the one or more affiliated stores having at least one kind of merchandise prices less than the balance of the prepaid card
Claim 8:
a balance of the prepaid card is obtainable from the card information read by the card reader
the one or more kinds of promoted merchandise are selected from merchandise that is priced less than the balance, among merchandise registered for sale in the one or more affiliated stores
Claim 9:
a balance of the prepaid card is obtainable from the card information read by the card reader
the one or more kinds of promoted merchandise are selected from merchandise that is priced less than the balance by a predetermined amount or less, among merchandise registered for sale in the one or more affiliated stores
Claim 14:
a balance of the first prepaid card is obtainable from the first card information, and a balance of the second prepaid card is obtainable from the second card information, and the at least a part of the one or more affiliated stores is a part of the one or more affiliated stores that are affiliated with the first and second prepaid cards, each of the part of the one or more affiliated stores having at least one kind of merchandise priced less than a sum of the balance of the first prepaid card and the second prepaid card.
Claim 18:
a balance of the first prepaid card is obtainable from the first card information, and a balance of the second prepaid card is obtainable from the second card information, and the one or more kinds of promoted merchandise are selected from merchandise that is priced less than a sum of the balance of the first prepaid card and the balance of the second prepaid card, among merchandise registered for sale in the one or more affiliated stores.
Claim 19:
a balance of the first prepaid card is obtainable from the first card information, and a balance of the second prepaid card is obtainable from the second card information, and the one or more kinds of promoted merchandise are selected from merchandise that is priced less than a sum of the balance of the first prepaid card and the balance of the second prepaid card by a predetermined amount or less, among merchandise registered for sale in the one or more affiliated stores.
Claim Interpretation – 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1:
controller configured to … obtain map image data … control the touch panel display
Claim 2:
controller is further configured to control the communication interface
Claim 3:
controller configured to control the touch panel display
Claim 5:
controller is further configured to: obtain promotion data … control the touch panel display
Claim 6:
controller is further configured to: detect a user touch operation
Claim 7:
controller is further configured to display the promotion information
Claim 11:
controller configured to: obtain first card information … obtain map image data… control the touch panel display
Claim 12:
controller is further configured to control the communication interface
Claim 13: 
communication interface is configured to receive
Claim 15:
controller is further configured to: obtain promotion data … control the touch panel
Claim 16:
controller is further configured to: detect a user touch operation
Claim 17:
controller is further configured to display the promotion information

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 8-9 and 18-19, the claims recite that “the one or more kinds of promoted merchandise are selected …”.  However, it is unclear as to what or who performs the selecting.  As such, the metes and bounds of the claims are not clearly set forth.

Regarding independent claims 1 and 11, the claims recite “controller configured to…obtain…control”.
Regarding dependent claims 2-3, 5-7, 12-13, and 15-17, the claims recite “controller is further configured to control…control…obtain…detect….display”.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Dependent claims 2-10 and 12-20 do not remedy the noted deficiencies of claims 1 and 11 and are rejected by virtue of dependency.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberger (US 2018/0209809 A1) in view of Bonet (US 2005/0038714 A1)

Regarding independent claim 1, Greenberger discloses a user-interactive digital signage apparatus comprising: 
a signage housing formed to be placeable at a retail space (see Fig. 2C, para. 0021);
a touch panel display mounted in the signage housing (see para. 0029-0031); 
a controller configured to: 
obtain map image data for a map image of the retail space, the map image data including information on one or more affiliated stores that are affiliated with selected stores among a plurality of stores in the retail space (see FIG. 2C, para. 0021 ); and 
control the touch panel display to display a user-interactive retail space map including one or more map elements corresponding to at least a part of the one or more affiliated stores, in an emphasized display manner with respect to one or more map elements corresponding to one or more non-affiliated stores in the retail space (see FIG. 2C, para. 0021, 0030).
While Greenberger discloses a user inputting a destination, it does not explicitly disclose a card reader mounted on the signage housing and configured to read card information from a prepaid card presented by a user at the retail space; and using the card information to identify one or more affiliated stores.
Bonet teaches a card reader mounted on a signage housing and configured to read card information from a prepaid card presented by a user at a retail space; and using the card information to identify one or more affiliated stores (see para. 0040, 0016).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the kiosk of Greenberger to include a card reader mounted on the signage housing and configured to read card information from a prepaid card presented by a user at the retail space; and using the card information to identify one or more affiliated stores.
One skilled in the art would have been motivated to make the modification in order to provide for the purchase and activation of mall cards (see Bonet, para. 0016).

Regarding claim 2, Bonet teaches a communication interface, wherein the controller is further configured to control the communication interface to transmit the card information to a server and then receive the map image data from the server (see para. 0030, 0040).

Regarding claim 3, Bonet teaches wherein the communication interface is configured to receive balance data indicating a balance of the prepaid card, and the controller is further configured to control the touch panel display to display balance information corresponding to the balance data (see para. 0030, 0040).

Regarding claim 4, Bonet teaches wherein a balance of the prepaid card is obtainable from the card information read by the card reader, and the at least a part of the one or more affiliated stores is a part of the one or more affiliated stores that are affiliated with the prepaid card, each of the part of the one or more affiliated stores having at least one kind of merchandise priced less than the balance of the prepaid card (see para. 0030, 0040).

Regarding claim 5, Bonet teaches wherein the controller is further configured to: obtain promotion data indicating one or more kinds of promoted merchandise associated with at least one of the one or more affiliated stores; and control the touch panel display to display promotion information corresponding to the promotion data (see para. 0032-0033).

Regarding claim 6, Greenberger discloses wherein the controller is further configured to: detect a user touch operation on a map element in the user-interactive retail space map to select one of the one or more affiliated stores, wherein the promotion data indicates one or more kinds of promoted merchandise associated with the selected one of the one or more affiliated stores (see para. 0030-0031, 0035).

Regarding claim 7, Greenberger discloses wherein the controller is further configured to display the promotion information in a display element overlaid on the user-interactive retail space map (see FIG. 2C, para. 0021).

Regarding claim 8, Bonet teaches wherein a balance of the prepaid card is obtainable from the card information read by the card reader, and the one or more kinds of promoted merchandise are selected from merchandise that is priced less than the balance, among merchandise registered for sale in the one or more affiliated stores (see para. 0030, 0040).

Regarding claim 9, Bonet teaches wherein a balance of the prepaid card is obtainable from the card information read by the card reader, and the one or more kinds of promoted merchandise are selected from merchandise that is priced less than the balance by a predetermined amount or less, among merchandise registered for sale in the one or more affiliated stores (see para. 0030, 0040).

Regarding claim 10, Bonet teaches wherein the card reader is configured to electro-magnetically read the card information from the prepaid card (see para. 0040).

Regarding claim 11, the combination as set forth in regards to claim 1 teaches the substantially similar limitations as recited by claim 1.  Additionally, the combination teaches obtaining first card information and second card information from the prepaid card reader (see Bonet, para. 0040, 0016).

Regarding claim 12, Bonet teaches a communication interface, wherein the controller is further configured to control the communication interface to transmit the first and second card information to a server and then receive the map image data from the server (see Bonet, para. 0040, 0016).

Regarding claim 13, Bonet teaches wherein the communication interface is configured to receive balance data indicating a sum of a balance of the first and second prepaid cards, and the controller is further configured to control the touch panel display to display balance information corresponding to the balance data (see para. 0030, 0040)..

Regarding claim 14, Bonet teaches wherein a balance of the first prepaid card is obtainable from the first card information, and a balance of the second prepaid card is obtainable from the second card information, and the at least a part of the one or more affiliated stores is a part of the one or more affiliated stores that are affiliated with the first and second prepaid cards, each of the part of the one or more affiliated stores having at least one kind of merchandise priced less than a sum of the balance of the first prepaid card and the second prepaid card (see para. 0030, 00340).

Regarding claim 15, Bonet teaches wherein the controller is further configured to: obtain promotion data indicating one or more kinds of promoted merchandise associated with at least one of the one or more affiliated stores; and control the touch panel display to display promotion information corresponding to the promotion data (see para. 0032-0033).

Regarding claim 16, Greenberger discloses wherein the controller is further configured to: detect a user touch operation on a map element in the user-interactive retail space map to select one of the one or more affiliated stores, wherein the promotion data indicates one or more kinds of promoted merchandise associated with the selected one of the one or more affiliated stores (see para. 0030-0031, 0035).

Regarding claim 17, Greenberger discloses wherein the controller is further configured to display the promotion information in a display element overlaid on the user-interactive retail space map (see FIG. 2C, para. 0021).

Regarding claim 18, Bonet teaches  wherein a balance of the first prepaid card is obtainable from the first card information, and a balance of the second prepaid card is obtainable from the second card information, and the one or more kinds of promoted merchandise are selected from merchandise that is priced less than a sum of the balance of the first prepaid card and the balance of the second prepaid card, among merchandise registered for sale in the one or more affiliated stores (see para. 0030, 0040).

Regarding claim 19, Bonet teaches wherein a balance of the first prepaid card is obtainable from the first card information, and a balance of the second prepaid card is obtainable from the second card information, and the one or more kinds of promoted merchandise are selected from merchandise that is priced less than a sum of the balance of the first prepaid card and the balance of the second prepaid card by a predetermined amount or less, among merchandise registered for sale in the one or more affiliated stores (see para. 0030, 0040).

Regarding claim 20, Bonet teaches wherein the card reader is configured to electro-magnetically read the card information from the prepaid card (see para. 0040).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC T WONG/Primary Examiner, Art Unit 3692